Abatement Order filed March 8, 2022.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00491-CR
                                ____________

                      RICARDO OLIVAREZ, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 184th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1567655


                            ABATEMENT ORDER
      The trial court failed to submit findings of fact and conclusions of law on the
voluntariness of appellant’s challenged statements. Article 38.22, section 6 of the
Texas Code of Criminal Procedure requires the trial court to make written fact
findings and conclusions of law as to whether a challenged statement was made
voluntarily, even if appellant did not request them or object to their absence. Tex.
Code Crim. Proc. art. 38.22 § 6; Urias v. State, 155 S.W.3d 141, 142 (Tex. Crim.
App. 2004). The statute is mandatory and the proper procedure to correct the error
is to abate the appeal and direct the trial court to make the required findings and
conclusions. See Tex. R. App. P. 44.4; Wicker v. State, 740 S.W.2d 779, 784 (Tex.
Crim. App. 1987).

      Accordingly, the trial court is directed to reduce to writing its findings of
fact and conclusions of law on the voluntariness of appellant’s challenged
statements and have a supplemental clerk’s record containing those findings filed
with the clerk of this Court on or before April 7, 2022. If the trial court’s findings
were dictated into the record, the trial court is directed to include those findings in
a supplemental clerk’s record to be filed with the clerk of this court on or before
April 7, 2022.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party.



                                   PER CURIAM



Panel Consists of Justices Jewell, Zimmerer, and Hassan.




                                          2